



COURT OF APPEAL FOR ONTARIO

CITATION: Ottawa Police Services v. Diafwila, 2016 ONCA 627

DATE: 20160816

DOCKET: C60683

Feldman, MacPherson and Miller JJ.A.

BETWEEN

Ottawa Police Services

Applicant (Respondent)

and

Constable Emmanuel Diafwila

Respondent (Appellant)

Paul Champ, for the appellant

Robert E. Houston, for the respondent, Ottawa Police
    Services

Benson Cowan and Melanie Goren, for the respondent,
    Ontario Civilian Police Commission

Heard: January 26, 2016

On appeal from the judgment of the Divisional Court
    (Justices Thomas R. Lederer and James A. Ramsay, Justice Catherine D. Aitken
    dissenting) dated March 10, 2015, with reasons reported at 2015 ONSC 931.

Miller J.A.:

I.

Overview

[1]

The appellant was hired by the Ottawa Police Services (OPS) in 2006 as
    a fourth class constable. He received annual performance reviews in 2007 and
    2008, and was promoted to third and then second class constable. Nevertheless,
    there were concerns about his technical policing skills and his ability to make
    sound, independent decisions in the patrol setting. Some of his colleagues at
    the OPS voiced concerns that his shortcomings not only jeopardized his own
    physical safety, but the safety of his colleagues and the public.

[2]

The OPS made efforts to bring the appellant up to an adequate standard
    of policing, implementing a Performance Improvement Plan (PIP) that included
    remedial course work and hundreds of hours of personal coaching. Although the
    appellant invariably did well in his course work, his performance on patrol
    remained problematic. Subsequently, the OPS removed him from patrol and
    assigned him to an information desk for 11 months, before a reintroduction to
    patrol that the appellant characterizes as a foreordained failure.

[3]

Following an investigation, the Chief of the OPS brought a Notice of
    Chiefs Complaint dated December 23, 2010, charging the appellant with
    unsatisfactory work performance pursuant to the
Police Services Act
,
    R.S.O. 1990, c. P.15 (the Act) and its Regulations. A hearing was held before
    a hearing officer acting as the Chiefs delegate, pursuant to s. 76(9) of the
    Act. After 24 days, and hearing from 18 witnesses, the Hearing Officer found
    the appellant guilty of unsatisfactory work performance. The Hearing Officer
    ordered that the appellant be given 7 days to voluntarily resign from the OPS,
    failing which he would be dismissed.

[4]

The appellant appealed the decision of the Hearing Officer to the
    Ontario Civilian Police Commission (the Commission) which allowed the appeal
    and set aside the decision of the Hearing Officer. The decision of the
    Commission was then set aside by the Divisional Court on judicial review. The
    Divisional Court ordered the matter to be remitted back to the Commission for a
    rehearing of the appeal. The appellant appealed to this court.

[5]

I would allow the appeal, which would have the effect of reinstating the
    appellant. For the reasons set out below, the Divisional Court erred in setting
    aside the decision of the Commission. Although the appellant succeeds in this
    appeal on administrative law grounds, I do not pronounce on the ultimate issue
     his fitness to serve as a police officer. That remains an on-going matter
    within the purview of the OPS, for the OPS to address according to the policies
    that it created but did not, in this instance, follow.

II.       Background

(1)

The Appellants Work History with the OPS

[6]

The appellant joined the OPS as a probationary constable in 2006 and, as
    with all probationary constables, performed 500 hours of probationary service
    with a coach officer. The appellants supervisors determined that, unlike most
    other constables, the appellant was not yet ready for independent patrol at the
    end of his probationary service, and assigned him an additional 100 hours of
    coaching. The appellant completed the additional coaching in January 2007 and
    was then assigned to independent patrol. He patrolled independently for two
    years, during which time he was promoted to third class constable (2007) and
    then second class constable (2008).

[7]

As required by the Act and the Regulations promulgated thereunder, the
    OPS established and maintains a performance review policy. That policy requires
    the OPS to maintain a daily tracking log for each officer, and conduct an annual
    performance review. The interpretation of that policy is a critical issue on
    this appeal, and is explained in greater detail below.

[8]

In January 2009, the appellant was told that he would be placed on a
    performance improvement plan (PIP) due to various deficiencies in his
    performance. There was some delay in presenting the appellant with the PIP.
    When the appellant was eventually shown the PIP in March 2009, he was surprised
    by many of the allegations of poor performance.

[9]

The PIP included assigning a coach officer for the appellant, which is
    an unusual degree of remedial instruction for a non-probationary constable. The
    initial assignment for coach officer was less than ideal, culminating in the
    appellant alleging harassment (although stopping short of bringing a formal
    complaint) and the OPS assigning different coach officers from May 2009.

[10]

By June 2009, the appellant was still not performing at the required
    level. On July 22, 2009 he was removed from patrol duties and assigned to the
    Information Desk, where his work was of an administrative nature. He performed
    well in that role. He was, however, anxious to return to patrol and pressed for
    reassignment. Nearly a year later, the OPS agreed to return him to patrol but
    remained concerned about his patrol skills. To address his skill deficit, in
    June 2010 the OPS placed him on a Personal Learning Plan that was developed by
    the Professional Development Centre of the OPS. Pursuant to the Personal
    Learning Plan, he was provided with courses that were developed to address his
    specific training needs, including training in real life scenarios. As
    always, he performed well in his courses. In the fall of 2010, the appellant
    returned to patrol duties with the support of a coach officer.

[11]

In a letter dated November 19, 2010 from Superintendent Daniel Delaney,
    the appellant was told that the PIP was no longer in effect and had been
    superseded by the Personal Learning Plan. The letter indicated that the
    appellant had been placed with a new coach officer and would receive 250
    coaching hours to ready him for independent patrol. The coach officer was to
    track the appellants performance and provide immediate feedback, and he was to
    receive regular progress reports after 10, 20 and 25 shifts.

[12]

The appellant began working with the new coach officer, Constable Varga,
    on October 27, 2010.

[13]

After 200 hours of coaching, however, the OPS gave up. The appellant was
    informed soon after, on December 19, 2010, that he would not be assigned to
    independent patrol. On December 22, 2010, he was placed on administrative
    leave, effective the following day.

[14]

The appellant was provided with a Notice of Chiefs Complaint against
    him. That notice marked the start of these proceedings. A subsequent
    investigation led to the charge of unsatisfactory work performance being laid
    against the appellant on November 15, 2011.

(2)

The Regulatory Regime

[15]

As the interpretation of the regulatory regime governing unsatisfactory
    work performance by a police officer is central to this appeal, I will set out
    the applicable regulations and policies below, prior to canvassing the
    decisions of the Hearing Officer, the Commission, and the Divisional Court.

[16]

Section 76 of the Act provides the authority for a chief of police to
    bring a complaint about the conduct of a police officer and start an
    investigation. If, at the conclusion of the investigation, the chief of police
    believes on reasonable grounds that the police officers conduct constitutes
    misconduct or unsatisfactory work performance, s. 76(9) requires the chief of police,
    or his or her delegate, to hold a hearing.

[17]

If the unsatisfactory work performance charge is proved at the hearing
    on clear and convincing evidence, the chief of police is authorized to impose
    one of the penalties  ranging from temporary suspension to immediate dismissal
     enumerated in s. 85.

[18]

Further direction on the procedures for assessing police officer work
    performance is provided by the
General Regulation
, O. Reg. 268/10 (the
    Regulation), which requires a chief of police to establish work performance
    policies and follow those policies:

29. (1) Every chief of police shall establish
    policies for the assessment of police officers work performance.

(2) The
    chief of police shall make the policies available to the police officers.

(3) Before
    the chief of police may make a complaint against a police officer of
    unsatisfactory work performance,

(a) the police officers work performance shall
    have been assessed in accordance with the established procedures;

(b) the chief of police shall advise the police
    officer of how he or she may improve his or her work performance;

(c) the chief of police shall accommodate the
    police officers needs in accordance with the
Human Rights Code
if the
    police officer has a disability, within the meaning of the
Human Rights
    Code
, that requires accommodation;

(d) the chief of police shall recommend that the
    police officer seek remedial assistance, such as counselling or training or
    participation in a program or activity, if the chief of police is of the
    opinion that it would improve the police officers work performance; and

(e) the chief of police shall give the police
    officer a reasonable opportunity to improve his or her work performance.

[19]

The chief of the OPS established two policies for assessing police
    officers work performance, as required by s. 29(1): Policy 3.19, Performance
    Review, and Policy 3.14, Unsatisfactory Work Performance.

[20]

The Performance Review policy establishes an annual performance review
    process consisting of three steps: (1) an initial interview, (2) on-going
    tracking, and (3) a performance review at the end of each review period. It
    contemplates a Performance Improvement Plan (PIP) for members with substandard
    performance. It also provides that unsatisfactory work performance shall be
    dealt with in accordance with [the] Unsatisfactory Work Performance Policy.

[21]

The Unsatisfactory Work Performance Policy provides, in part:

3.       After identifying unsatisfactory work
    performance, in consultation with the member and where appropriate with Human
    Resources, [Supervisors shall] establish and implement a plan, consistent with Ontario
    Regulation 123/98 [now O. Reg. 268/10], to support the member in achieving
    satisfactory performance.

4.       While implementing the Unsatisfactory Work
    Plan [Supervisors shall];

a.       Ensure that the member understands the
    objective of his performance and where improvement is required

b.       Ensure that there are no barriers
    impeding the member[]s work performance

c.       Make every reasonable effort to ensure
    that the member receives appropriate training, coaching or mentioning [
sic
]
    to assist him/her in achieving the desired standard

d.       Continually update the evaluation of the
    members work performance

e.       Continually update the member on their
    progress towards meeting the standard

f.        Assess the placement of the member in
    cases where the member is unable to apply the job knowledge and skills, after
    receiving appropriate training, considering as possible options rotation of
    duties or a lateral transfer

g.       Ensure that the member is aware of the
    support services available to them, when there is evidence that the members
    failure to achieve the desired standard is a result of personal problems

[22]

As noted, the Notice of Chiefs Complaint setting out the complaint
    against the appellant was dated December 23, 2010. Following the requisite
    investigation, the appellant was served with a Notice of Disciplinary Hearing on
    November 23, 2011.

(3)

The Proceedings

(a)

The Hearing

[23]

The s. 76(9) hearing took place before a hearing officer, in this case a
    retired superintendent, acting as delegate of the chief.

[24]

At issue at the hearing were both: (1) the substantive issue of whether
    the OPS had provided clear and convincing evidence that the appellants
    performance as a police officer was unsatisfactory, and (2) the procedural
    issue of whether the OPS had satisfied the preconditions established in s.
    29(3) of the Regulation before making the complaint and laying the charge of
    unsatisfactory work performance.

[25]

The appellant argued that the OPS had not followed the Regulation in
    assessing his performance and instituting remedial training, particularly
    because many of the allegations against him were not documented in his tracking
    log or performance reviews, and because he was not told precisely what to do in
    order to satisfy the OPS.

[26]

The Hearing Officer found the appellant to have been in an anomalous
    situation not directly governed by the Regulation: the appellant had exceeded
    the probationary period but was not yet ready for independent patrol.
    Accordingly, he found that normal procedures for assessing performance would
    not readily apply and concluded that the OPS had to create a system to
    observe, assess, and record the appellants performance to assist him in
    overcoming the obstacles to his success. He found that although the OPS had
    not followed its normal procedure in assessing the appellant, the appellants
    anomalous situation meant it was not required to do so. He concluded that the
ad
    hoc
procedures that the OPS implemented complied with the demands of
    procedural fairness:

[E]ven though one might argue that the strict requirements of
    the regulation were deviated from, the deviation did not result in any
    unfairness to the officer. He was given ample opportunity to rectify any
    performance deficiencies, but failed to do so. He was provided with a
    remarkable amount of coaching, mentoring and one-on-one feedback over a
    significant period of time; but to no avail.

[27]

The Hearing Officer determined that the OPS followed a fair procedure
    for evaluating the appellant:

In short, it is my view that the process undertaken by the
    Ottawa Police Service  although far from perfect  provided [the appellant]
    with an abundance of opportunities to:

·

know the nature of performance improvements required

·

obtain the assistance and advice of experienced officers and
    trainers

·

clarify with some specificity the nature of improvement required,
    and

·

demonstrate his ability to perform the required tasks of an
    independent patrol officer over a significant period of time[.]

[28]

With respect to the substantive allegations, the Hearing Officer
    concluded that despite being given an extraordinary length of time and
    countless resources to assist him, the appellant was simply not suited to
    many if not most aspects of policing and constituted a risk to himself, other
    members of the OPS, and the public. The Hearing Officer concluded that the
    appellant was guilty of unsatisfactory work performance and ordered that he be
    dismissed from the OPS if he did not first resign within seven days.

(b)

Appeal to the Ontario Civilian Police Commission

[29]

The appellant was successful on an appeal brought to the Commission
    under s. 87 of the Act.

[30]

I will briefly set out the Commissions powers under the Act before
    addressing its decision. The Commission is an administrative tribunal
    established by Part II of the Act. It has extensive powers and a broad
    regulatory and policy role with respect to the civilian oversight of policing.
    It not only adjudicates appeals from disciplinary hearings of police services,
    as in this case, but has direct investigatory powers and can hold
    first-instance misconduct hearings. Additionally, it has supervisory powers to
    oversee the adequacy of municipal policing, including approving the creation of
    municipal detention facilities (s. 16.1), requesting the assistance of the
    Ontario Provincial Police where a municipality is not providing police services
    or is providing inadequate services (s. 9), and resolving disputes between
    municipal councils and police service boards regarding police budgets (s. 39(5)).

[31]

The Commissions powers on appeal from a s. 76(9) decision are set out
    in s. 87(8) of the Act:

After holding a hearing on an appeal, the Commission
    may,

(a) confirm, vary or revoke the decision being
    appealed;

(b) substitute its own decision for that of the chief
    of police or the board, as the case may be;

(c) in the case of an appeal from a decision of a
    chief of police, order a new hearing before the chief of police under
    subsection 66 (3), 68 (5) or 76 (9), as the case may be; or

(d) in the case of an appeal from a decision of a
    board, order a new hearing before the board under subsection 69 (8) or 77 (7),
    as the case may be.

[32]

This appeal was conducted on the record. The Commission characterized
    the standard of review as reasonableness for factual findings of the Hearing
    Officer, and correctness for the Hearing Officers interpretations of law. (It
    should be noted that before this court the Commission argued a different
    position on standard of review, which I will address later on in these
    reasons.)

[33]

The Commission found the Hearing Officers interpretation of the
    Regulations to be in error, particularly his interpretation of s. 29(3), which
    addresses the bringing of a complaint about unsatisfactory work performance.
    The Commission held that the Hearing Officer committed an error of law in
    finding that the OPC was justified in departing from its policies because of
    the appellants circumstances.

[34]

The Commission interpreted s. 29(3)(a) as establishing a precondition
    for bringing a complaint of unsatisfactory work performance: work performance
    must first have been assessed in accordance with established procedures. For
    the OPS, those procedures were established in Policy 3.19, the Performance
    Review policy. On this interpretation, the Regulation provided a two-step
    procedure:

The police service must strictly apply its performance review
    policy. Having done so, if the officers evaluation indicates unsatisfactory
    work performance, the service may proceed to the second step of applying the
    unsatisfactory work performance policy. The two steps are integral to the whole
    process of determining whether an officers performance issue rises to a level
    to justify initiating a chiefs complaint under Section 29(3).

[35]

Consequently, the failure of the OPS to follow its own mandatory
    policies was fatal to the implementation of a chiefs complaint.

[36]

The Commission found that the OPS failed to follow the Performance
    Review policy by:


(a)     Not
    completing the mandated performance reviews for 2009 and 2010, including the
    initial interview, review of all daily tracking log entries, and conducting a
    formal performance review interview at the end of the cycle;

(b)     Not
    ensuring that the appellants supervisors made regular consistent daily entries
    into the appellants Tracking Log;

(c)     Not
    providing performance assessments to the appellant in writing;

(d)     Not
    affording the appellant the opportunity for input, objection or comment on the
    notations, reports and memos of coach officers and supervisors at the relevant
    times of the occurrences; and

(e)     Relying
    upon memos, notes, reports and verbal comments by coach officers, other
    officers and supervisors without ensuring that copies and information were made
    available to the appellant.

[37]

The Commission also found that the OPS failed to follow Policy 3.19, the
    Unsatisfactory Work Performance policy by:

(a)     Not
    complying with the section requiring completion of Performance Appraisals of
    the appellant for relevant years in issue, 2009 and 2010;

(b)     Not
    complying with the section requiring consultation with the appellant in
    establishing and implementing a performance improvement plan; and

(c)     Not
    ensuring that there were no barriers impeding the appellants work performance
    by not resolving the appellants workplace harassment complaint.

[38]

The Commission also held that even if there had been no statutory
    requirement, it would have allowed the appeal on the basis that the
ad hoc
procedures that were established did not meet the requirements of procedural
    fairness.

[39]

The Commission allowed the appeal and ordered that the appellant be
    reinstated as a second class constable.

(c)

Divisional Court  Judicial Review of the Commissions Decision

[40]

On judicial review, the Divisional Court split (Aitken J. dissenting) in
    favour of granting the application for judicial review, setting aside the
    Commissions decision, and remitting the matter back to the Commission for a
    rehearing of the appeal. Each member of the panel wrote separate reasons.

Standard of Review

[41]

Although the Divisional Court returned three sets of reasons, it was
    unanimous on the standard of review to be applied by the Divisional Court to
    the decision of the Commission: the standard is reasonableness, both with
    respect to questions of fact and questions of law involving interpretation of
    the Commissions home statute.

[42]

The panel diverged, however, on the question of the appropriate standard
    of review for the internal appeal: that is, of the appeal to the Commission
    from the Hearing Officers decision.  Both Ramsay J. and Aitken J. applied
OPP
    v. Purbrick
, 2013 ONSC 2276 (Div. Ct.), 307 O.A.C. 97, which held the
    standard of review of an internal appeal to the Commission to be reasonableness
    for questions of fact and correctness for questions of law. In that judgment,
    the Divisional Court noted that [t]he role of the Divisional Court in
    reviewing decisions of the Commission is considerably more restricted than the
    role of the Commission in reviewing decisions of a Hearing Officer (para. 14).

[43]

Lederer J., however, questioned the soundness of this differential
    standard of review. He stated that the reasonableness standard should be
    applied to an appeal from the decision of a chief of police or designate on the
    basis that the Act and regulations also constitute the home statute of the
    chief of police, and the role of the Commission is to oversee the work of the
    chief of police rather than replace it.

Procedure  Failure to Comply with s. 29(3)

[44]

On the question of whether the OPS followed the necessary procedures
    leading up to the making of a complaint, Ramsay J., with Lederer J. concurring,
    held that the Commissions interpretation of the Regulation was unreasonable.
    He rejected the Commissions interpretation of the Performance Review policy,
    which required entries be made in the tracking log every day, with all comments
    by supervisors being made available to the appellant contemporaneously.

[45]

On Ramsay J.s reading, annual performance reviews were not required in
    2009 and 2010, having been superseded by the operation of the Unsatisfactory
    Work Performance policy in early 2009.

[46]

Ramsay J. faulted the Commission for having imposed a number of
    confusing and impossibly demanding pre-conditions that the law simply did not
    require (para. 33). There was, he found, neither a failure to follow the
    statutory conditions nor a failure of procedural fairness.

[47]

In her dissent, Aitken J. faulted Ramsay J. for unwittingly applying the
    standard of correctness while trying to apply the standard of reasonableness:
    interpreting the Act and Regulation as though he were a decision-maker of first
    instance, and measuring the Commissions reasons against that result. Her
    approach to reasonableness review was to determine whether the decision of the
    [Commission], considered as a whole, displays a line of analysis that would
    reasonably lead the [Commission], from the evidence before it, to the
    conclusion at which it arrived. In my view, it does (para. 64).

[48]

Beginning with the powers and duties of the Commission, and observing
    that deference is owed to decisions of the Commission, Aitken J. reviewed the
    decision of the Hearing Officer and the Commission, and came to the conclusion
    that the Commissions interpretation of s. 29 is entitled to a high degree of
    deference, considering part of the mandate of the [Commission] is to develop
    policies relating to police forces, and to provide oversight of the conduct of
    police services, police chiefs, and individual police officers (para. 99). She
    held that its interpretation of s. 29 respected principles regarding statutory
    interpretation, and was coherent and consistent with earlier jurisprudence
    about the mandatory nature of the conditions set out in s. 29.

III.       Issues

[49]

The Appellant raises the following issues on appeal:

1.       The
    correct standard of review for the internal appeal to the Commission;

2.       The
    majority of the Divisional Court erred in its application of the reasonableness
    standard to the decision of the Commission in respect of the interpretation and
    application of the Regulation and OPS Policies 3.14 and 3.19, specifically with
    respect to:

a.      The
    finding that the appellant had been assessed in accordance with Policy 3.19,
    and that the OPS was not required to follow Policy 3.14;

b.      The
    finding that an
ad hoc
approach to training satisfied the requirements
    of the Regulation; and

c.       The
    finding that the OPS provided the appellant with a reasonable opportunity to
    improve.

3.       The
    majority of the Divisional Court erred in its reasonableness analysis by
    finding that the Commission erred in concluding that the Hearing Officer
    violated natural justice by not referring to material evidence of the
    appellant.

IV.      Analysis

(1)

Standard of Review

[50]

At this stage in the proceedings, there has been an appeal to the
    Commission, a judicial review by the Divisional Court of the Commissions
    decision, and now an appeal of that judicial review. The standard of review for
    each of these decisions must be assessed individually.

[51]

On this appeal, this court effectively steps into the shoes of the
    Divisional Court to determine whether the Divisional Court identified the appropriate
    standard of review and applied it properly (
Agraira v. Canada (Public
    Safety and Emergency Preparedness
), 2013 SCC 36, [2013] 2 S.C.R. 559, at
    paras. 45-47
)
. There is no deference owed by
    this court to a decision of the Divisional Court on judicial review.

[52]

With respect to the judicial review of the Commissions decision, as
    each member of the Divisional Court panel agreed, the standard of review that
    applied to the decision of the Commission is reasonableness on questions of
    fact, mixed fact and law, and on those questions of law related to the
    interpretation of the Commissions home statute.

[53]

The only question is the standard of review applicable by the Commission
    in reviewing the decision of the Hearing Officer. Both Ramsay J. and Aitken J.
    concluded the standard is reasonableness for questions of fact and mixed fact
    and law, and correctness for questions of law. Lederer J. (dissenting on this
    point) found this to be peculiar:

In substance, it means that in considering issues of law, the
    Commission is bound to be sure that a hearing officer is correct, but in doing
    so, need only be reasonable.



If the Court need only determine whether the findings of the
    Commission fall within the range of possible or acceptable outcomes, there is
    no impetus for the Commission to look to determine if the Hearing Officer was
    correct. It need only find that his or her answer is one of the acceptable
    alternatives. If it is, the Commission will be upheld by this court. In such a
    case, the requirement that the Hearing Officer be held to the standard of
    correctness would be meaningless. [Paras. 51-52.]

[54]

To resolve this apparent paradox, Lederer J. proposed that the Hearing
    Officer and the Commission both be subject to the standard of reasonableness on
    appeal or review.

[55]

I would reject Lederer J.s proposal.

[56]

First, it is important to note that Lederer J.s objection is restricted
    to those circumstances where more than one reasonable answer is available to a
    question of statutory interpretation. This is not always the case, as Moldaver
    J. explained in
McLean v. British Columbia (Securities Commission)
,
    [2013] 3 S.C.R. 895, para. 38: [w]here the ordinary tools of statutory
    interpretation lead to a single reasonable interpretation and the
    administrative decision maker adopts a different interpretation, its
    interpretation will necessarily be unreasonable. Questions of statutory
    interpretation will admit of a single reasonable answer where, for example,
    legislation posits a clear
rule
whose interpretation does not depend
    on the application of vague or open-ended criteria. By contrast, multiple
    reasonable interpretations may be possible where legislation incorporates vague
    standards that must be rendered concrete by the decision-maker in particular
    circumstances. In the recent decision of
Wilson v. Atomic Energy of Canada
    Ltd.
, 2016 SCC 29 (at para. 34), Abella J. draws on the example given in
Agraira
,
    where the Minister was required to interpret legislation requiring that
    decisions be made in the national interest. The interpretation required to
    determine whether an option satisfies the standard of the national interest is
    unlike the interpretation needed to determine whether, for example, a driver
    has exceeded a speed limit. The latter question will have a single correct
    answer. The former likely will not, as the answer will be a function of the
    decision-makers determination of what constitutes the national interest, a
    multi-faceted concept.

[57]

Second, there is nothing peculiar about a reviewing court being required
    to defer to a tribunals assessment of whether a decision-maker answered a
    question correctly. In the case before us, it falls to the Commission to
    determine whether the legislative scheme was correctly interpreted by the
    hearing officer. The function of the reviewing court, under reasonableness
    review, is different: (i)n judicial review, reasonableness is concerned mostly
    with the existence of justification, transparency and intelligibility within
    the decision-making process.
Dunsmuir v. New Brunswick
, 2008 SCC 9,
    [2008] 1 S.C.R. 190, at para. 47.

[58]

The objection that the reasonableness standard results in no impetus
    for the Commission to look to determine if the Hearing Officer was correct,
    rests on an assumption that a deferential standard of review creates a standing
    risk that a tribunal will not fulfill its statutory mandate. That
    decision-makers can only be made accountable through the most intense level of
    judicial scrutiny is a questionable proposition. But even if that assumption were
    borne out, the standard of review by which the Commission is made answerable is
    not settled by the efficacy of the arrangement, but is a matter of discerning
    the intention of the legislature as expressed through legislation (
Doré v.
    Barreau du Québec
, 2012 SCC 12, [2012] 1 S.C.R. 395, 2012 SCC 12, at para
    30;
Dunsmuir
, at para. 29).

[59]

As the Commission argues, the standard of review that it must apply is
    to be determined from the language of the enabling legislation: [i]n
    considering the jurisdiction of tribunals, the Supreme Court of Canada has
    adopted a functional and structural approach by looking to the function which
    the legislature has asked the tribunal to perform and to the powers and
    processes it has furnished to it (
College of Physicians and Surgeons of
    Ontario v. Payne
(2002), 219 D.L.R. (4th) 350 (Ont. Div. Ct.), at para.
    18).

[60]

The Commission errs, however, in its submission that a statutory appeal
    from the Hearing Officer is in reality a hearing
de novo
or a
    rehearing on the merits, notwithstanding that it is (both in the ordinary
    course and in this instance) a hearing on the record. Contrary to
Purbrick
and some of the Commissions own decisions, it now argues that it owes no
    deference to the decision of the Hearing Officer on questions of either fact or
    law. In support of this position, it points to its statutory powers under the
    s. 87(5) and (8) of the Act, which enable it to hear evidence and to substitute
    its decision for that of the Hearing Officer.

[61]

I see no justification for departing from the standard affirmed by the
    Divisional Court in
Purbrick
. The Commissions power to receive new
    or additional evidence on appeal as it considers just does not modify its need
    to defer to the Hearing Officers findings of fact where no new evidence has
    been received. Contrary to the submissions of the Commission, the existence of
    a statutory power to hold a
de novo
hearing does not mean that in
    instances where that power is not exercised, the standard of review is
    correctness. The Commission is to start with what has already been done and
    defer to the decision-makers factual findings and not waste the fruits of the
    proceeding.

[62]

However, I would accept the Commissions position, consistent with
Purbrick
,
    that it owes no deference on questions of law. It is true that the Regulation
    is the home statute of both the Commission and the Hearing Officer, and that
    both receive their powers from the same statute, but there are significant
    institutional differences between the two bodies. In addition, the Chief of
    Police lacks expertise in the application of general legal principles, such as
    the requirements of procedural fairness. By contrast, members of the Commission
    are generally appointed through a competitive, merit-based process where the
    criteria to be applied in assessing candidates include experience, knowledge or
    training in the relevant subject matter and legal issues (
Adjudicative
    Tribunals Accountability, Governance and Appointments Act, 2009
, S.O.
    2009, c. 33, Sch. 5, s. 14(1)). Finally, a purpose of the Act is to provide for
    independent civilian oversight of police. Significantly, the Hearing Officer is
    not independent from the Chief of Police, at whose direction both the
    investigation and the hearing are ordered. That oversight would be greatly
    reduced if the Commission were required to defer to a chief of police or his
    delegate on questions of law.

[63]

In conclusion, I would affirm the standard of review set out in
Purbrick
.

(2)

The Interpretation and Application of the Regulation and Policies

[64]

Although the appellant articulates three separate substantive grounds of
    appeal, they are subsumed in the question of whether the Divisional Court erred
    in holding that the Commission was unreasonable in deciding that the chief of
    police failed to follow a mandatory precondition to bringing a complaint
    against the appellant.

[65]

As all three members of the Divisional Court panel stressed, the subject
    of the judicial review was not the decision of the Hearing Officer, but the
    decision of the Commission. And as all agree, the standard of review for that
    decision is reasonableness.

[66]

A standing temptation for a court conducting reasonableness review is to
    place itself in the position of the decision-maker of first instance and
    compare the decision it would have made against the decision actually made at
    first instance. With this methodology, any departure from the reviewing courts
    hypothetical decision is bound to appear unreasonable. The function of the
    reviewing court is instead to determine whether the tribunals decision
    contains an analysis that moves from the evidence before it to the conclusion
    that it reached, whether it is the one the Court would have reached.

[67]

Although the majority acknowledged that the Commissions reasons were
    intelligible and transparent, it objected that the Commissions interpretation
    of the Regulation was impossibly demanding and on that basis not
    justifiable (para. 33). The Commissions interpretation, recall, is that the
    OPS was obligated to apply its performance review policy strictly and, only
    having done so, and only where indicated by the performance review, proceed to
    the application of the unsatisfactory work performance policy. The OPS is not
    authorized to bring a complaint outside that framework, even if (a point which
    is contested by the appellant) it may appear that the alternative framework
    that it created was entirely to the benefit of the appellant.

[68]

Justice Aitkens account of the Commissions reasons, at para. 92 of the
    Divisional Court reasons, is sound:

The OCPC determined, as a matter of law, that the provisions
    ins. 29 of O. Reg. 268/10 were mandatory. That required the Chief of Police to
    establish policies for the assessment of police officers work performance and
    to have assessed the officers work performance in accordance with the established
    procedures before the Chief could make a complaint against the officer of unsatisfactory
    work performance. The OCPC found that, as a matter of law, established
    procedures in s. 29(3)(a) referred to those procedures contained within the
    policies of the police service and that, once established, those policies and
    their application became mandatory preconditions to the Chief initiating a
    complaint against an officer for unsatisfactory work performance. According to
    the OCPC, it must be recognized that such policies create employment standards
    which govern the conduct of all service personnel and that [a] failure to
    follow those policies vitiates any process initiated to dismiss an officer for
    unsatisfactory work performance. [Citation omitted. Emphases in original.]

[69]

The Commission was not unreasonable in finding that the Hearing Officer
    misinterpreted the law when he determined that the OPS was entitled to depart
    from the strict adherence to its policies and apply an
ad hoc
procedure. The Commission is entitled to a high level of deference and the
    majority of the Divisional Court erred in granting the application and setting
    aside the decision of the Commission.

(3)

Violation of Principles of Natural Justice

[70]

The appellants third ground of appeal is that the Divisional Court
    erred in its reasonableness analysis by finding that the Commission erred in
    concluding that the Hearing Officer violated natural justice by not referring
    to material evidence of the appellant. This ground of appeal was not
    strenuously pursued in argument and, given the conclusion reached on the second
    ground of appeal, it is unnecessary for me to address it.

V.       Disposition

[71]

I would allow the appeal and restore the decision of the Commission. The
    appellant is entitled to his costs of the appeal payable by the OPS in the
    agreed-upon amount of $15,000 inclusive of disbursements and HST.

Released: KF AUG 16 2016

B.W. Miller J.A.

I agree. K. Feldman
    J.A.

I agree. J.C.
    MacPherson J.A.


